SPINDEN, Judge.
CONCURRENCE
The majority reaches a result seemingly compelled by State ex rel. Verweire v. Moore, 211 S.W.3d 89 (Mo. banc 2006). Because this court is obligated to follow decisions of the Supreme Court, see MO. CONST, art. V, Section 2 (1945), I reluctantly concur. I write separately to ex*411press doubts concerning Verweire''⅛ correctness.
A person commits assault in the first degree “if he attempts to kill or knowingly causes or attempts to cause serious physical injury to another person.” Section 565.050.1, RSMo 2000. “A person is guilty of attempt to commit an offense when, with the purpose of committing the offense, he does any act which is a substantial step towards the commission of the offense.” Section 564.011.1, RSMo 2000. “A ‘substantial step’ is conduct which is strongly corroborative of the firmness of the actor’s purpose to complete the commission of the offense.” Section 564.011.1. The requisite mental state for first degree assault is defined in section 562.016.2, RSMo 2000, which provides, “A person ‘acts purposely, or with purpose, with respect to his conduct or to a result thereof when it is his conscious object to engage in that conduct or to cause that result.”
In Verweire, the Supreme Court held that a defendant who jabbed a semi-automatic pistol into an individual’s side and cheek and threatened to blow his head off did not take a substantial step toward committing first-degree assault. 211 S.W.3d at 92-93. This was because, the court explained, the defendant had retreated without pulling the trigger. The court ruled that, without evidence of the defendant’s pulling the trigger, the state had not established the requisite intent to cause serious physical injury. Id. at 92. The court concluded that the defendant had merely threatened to cause serious bodily harm and that “a mere threat with the ability to carry out that threat does not necessarily constitute an attempt to commit a crime.” Id. at 93. It ruled that, in addition to threats and opportunity to commit the crime, the state is obligated to present strong corroborating evidence showing that the defendant had a conscious intent to carry out the threat. Id.
Although first-degree assault requires proof of a very specific intent, the intent element is generally not susceptible of proof by direct evidence and is most often based upon circumstantial evidence or inferred from surrounding facts. State v. Chambers, 998 S.W.2d 85, 90 (Mo.App.1999). Moreover, intent is an issue of fact for the fact finder to decide.1 See State v. Manley, 223 S.W.3d 887, 891 (Mo.App.2007); State v. Polson, 145 S.W.3d 881, 888 (Mo.App.2004); State v. Ponder, 950 S.W.2d 900, 909 (Mo.App.1997).
In Verweire, however, the Supreme Court appears to have decided the issue of intent as a matter of law and did not defer to the fact finder’s determination. The Supreme Court determined that, because Verweire “did not pull the trigger and ... soon retreated from the altercation without ever having attempted to fire the pistol,” he did not have the intent to cause serious physical injury. Verweire, 211 S.W.3d at 92.
In explaining what acts must be shown to establish an attempt to commit first-degree assault, the Verweire court suggested that the State must show that a defendant pulled the trigger, see State v. Unverzagt, 721 S.W.2d 786, 788 (Mo.App.1986), that a law enforcement officer’s intervention thwarted the defendant from acting on his threat to cause serious physical injury, see In re J.R.N., 687 S.W.2d 655, 656 (Mo.App.1985), or that the defendant, although attempting to cause serious physical injury, caused only minor injury, see State v. White, 798 S.W.2d 694, 697 (Mo. banc 1990). Verweire, 211 S.W.3d at 92.
*412Thus, in this case, to establish that David Dublo had the intent to cause serious physical injury, the State would have had to show that Dublo either cut the victim without causing serious physical injury or a law enforcement officer intervened before Dublo could act on his intent to cause serious physical injury. This is untenable. I have no serious doubts — and the fact finder obviously did not — concerning Dublo’s intentions. His pressing a knife to Timothy Stuver’s throat while threatening him demonstrated an intent that Dublo was attempting to cause serious physical injury. It also shows that Dublo was in the process of carrying out his threat. The fact finder was correct in concluding in at least Stuver’s case that Dublo had taken substantial steps towards inflicting serious physical injury — even death.
A person’s actions tend to reflect his or her intentions. Obviously, when a person jabs a pistol or knife into another’s body and threatens to harm them, he or she exhibits an intention to injure the victim seriously, even fatally.
The Supreme Court expressed concern in Verweire that a defendant could be found guilty of attempting to commit first-degree assault merely by threatening an individual with a deadly weapon. See id. at 93. This issue is worthy of concern. Surely, however, that concern is assuaged when a defendant goes beyond merely wielding a deadly weapon and making a threat and moves to the point of pressing the weapon against a victim’s neck. The defendant demonstrates clearly, it would seem, that he intended to do more than make a mere threat.
Indeed, such differences in a defendant’s conduct are the very reasons why the legislature classified different degrees of assault. A defendant wielding a deadly weapon and making a threat may be found guilty of assault in the second degree or third degree depending upon the specific circumstances. See Section 565.060, RSMo Supp.2006,2 and 565.070, RSMo 2000.3 When a defendant goes beyond wielding the deadly weapon and making a *413threat and presses the weapon against a victim’s neck, his conduct shows that he had a conscious intent to carry out his threat and that he had firmness of purpose to complete the commission of the offense. Dublo’s actions established that he was attempting to cause serious physical injury to another person.
Moreover, I do not understand the basis for the Supreme Court’s distinguishing Verweire from In re J.R.N.. In the latter case, a defendant entered a hotel carrying a lug wrench and declared that he was there to assault the manager. J.R.N., 687 S.W.2d at 656. The court concluded, “It can be reasonably inferred from the evidence that [the defendant] wanted to strike [the manager] with a lug wrench. Obviously, that could cause serious physical injury or death.” Id. The Verweire court, however, distinguished J.R.N. on the ground that, in the latter case, a police officer stopped the assailant before he could carry out his threat. Verweire, 211 S.W.3d at 92. The J.R.N. court, however, did not mention the police officer’s intervention in its analysis. It declared that the defendant’s act of attempting to enter the hotel with a lug wrench in his hand coupled with his announcement that he was there “to assault the manager” was sufficient to show that the defendant had taken a substantial step toward the commission of the offense of first-degree assault. J.R.N., 687 S.W.2d at 656.
Nonetheless, the Supreme Court apparently has spoken on the issue. I feel compelled to concur with the majority because of this court’s obligation to follow Supreme Court precedent.

. In this case, Dublo waived his right to a jury trial and agreed to a trial by the court.


. Section 565.060.1 says, "A person commits the crime of assault in the second degree if he: (1) Attempts to kill or knowingly causes or attempts to cause serious physical injury to another person under the influence of sudden passion arising out of adequate cause; or (2) Attempts to cause or knowingly causes physical injury to another person by means of a deadly weapon or dangerous instrument; or (3) Recklessly causes serious physical injury to another person; or (4) While in an intoxicated condition or under the influence of controlled substances or drugs, operates a motor vehicle in this state and, when so operating, acts with criminal negligence to cause physical injury to any other person' than himself; or (5) Recklessly causes physical injury to another person by means of discharge of a firearm; or (6) Operates a motor vehicle in violation of subsection 2 of section 304.022, RSMo, and when so operating, acts with criminal negligence to cause physical injury to any person authorized to operate an emergency vehicle, as defined in section 304.022, RSMo, while such person is in the performance of official duties.”


. Section 565.070.1 says, "A person commits the crime of assault in the third degree if: (1) The person attempts to cause or recklessly causes physical injury to another person; or (2) With criminal negligence the person causes physical injury to another person by means of a deadly weapon; or (3) The person purposely places another person in apprehension of immediate physical injury; or (4) The person recklessly engages in conduct which creates a grave risk of death or serious physical injury to another person; or (5) The person knowingly causes physical contact with another person knowing the other person will regard the contact as offensive or provocative; or (6) The person knowingly causes physical contact with an incapacitated person, as defined in section 475.010, RSMo, which a reasonable person, who is not incapacitated, would consider offensive or provocative.”